Title: From Thomas Jefferson to Robert Smith, 27 January 1808
From: Jefferson, Thomas
To: Smith, Robert


                  
                     Th:J. to mr Smith 
                     
                     Jan. 27. 08.
                  
                  I think the answer to the Mayor of N. York must be that the law fixes the number of men we may subsist & pay, that having already that number employed, no authority but the legislature can give subsistence or pay to any additional number. Affectte. salutns.
               